Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)
(Currently Amended) A revenue monitoring system for dynamically monitoring at least one account for at least one account using an evolutionary algorithm to identify and resolve errors, the system comprising:
a primary system comprising a local cloud controller, a local cloud controller job list, one or more agents, and a local database; and
a secondary system comprising a remote cloud controller and a remote cloud controller job list, wherein the remote cloud controller transmits data to the  remote cloud controller job list, 
wherein the primary system is comprised of one or more processors configured to:
receive one or more indications to initiate a controller process as a result of identifying one or more errors within one or more accounts; 

receive data comprising a job list from the remote cloud controller of the secondary
determine whether the one or more errors identified are included in the job list; 
in response to determining that the one or more errors are on the job list, 
creating one or more agents to implement the instruction sets on the one or more errors to resolve them;  
conducting, via the local cloud controller, a status check on whether the one or more agents have resolved the one or more errors, and transmitting the status check results to a local database; 
invoking an application to generate one or more reports including a status of the one or more errors after the instruction sets have been implemented; and 
utilizing an evolutionary algorithm to intelligently predict future errors based on the one or more errors identified[[.]]by adjusting to the future errors, being prepared for resolving potential future errors based on past errors identified, and learning over time to predict and resolve errors faster, more efficiently, and with less cost. 

receiving one or more indications to initiate a controller process as a result of identifying one or more errors within one or more accounts; 
activating the controller process with a time delay, wherein the controller process includes further identifying additional accounts comprising the same one or more errors; 
receiving data comprising a job list from the remote cloud controller of a secondary 
determining whether the one or more errors identified are included in the job list; 
in response to determining that the one or more errors are on the job list, 
 	creating one or more agents to implement the instruction sets on the one or more errors to resolve them; 
conducting, via the local cloud controller, a status check on whether the one or more agents have resolved the one or more errors, and transmitting the status check results to a local database;
 	generating one or more reports including a status of the one or more errors after the instruction sets have been implemented; and 
utilizing an evolutionary algorithm to intelligently predict future errors based on the one or more errors identified[[.]] by adjusting to the future errors, being prepared for resolving potential future errors based on past errors identified, and learning over time to predict and resolve errors faster, more efficiently, and with less cost.
17.	(Currently Amended) A revenue monitoring system for dynamically monitoring at least one account for at least one individual using an evolutionary algorithm to identify and resolve errors, the system comprising one or more processors configured to:
receive one or more indications to initiate a controller process as a result of identifying a first type of error and a second type of error within one or more accounts; 
activate the controller process with a time delay, wherein the controller process includes further identifying additional accounts comprising the first type of error and additional accounts comprising the second type of error;
receive data comprising a job list from the remote cloud controller of a secondary
determine whether the first type of error and the second type of error are included in a first job list, wherein the first job list includes a plurality of errors and corresponding first instruction set to resolve each error; 
in response to determining that the first type of error is on the first job list, 
	create one or more agents to implement the first instruction set on the first type of error to resolve them, and 
	generate one or more reports including a status of the first type of error after the first instruction set has been implemented, 

	request, from a remote controller, creation of a second instruction set to resolve the second type of error, 
	receive the second instruction set from the remote controller,
	create one or more agents to implement the second instruction set on the second type of error to resolve them, 
	generate one or more reports including a status of the second type of error after the second instruction set has been implemented on the second type of error, and 
utilize an evolutionary algorithm to intelligently predict future errors based on the first type of error and second type of error identified[[.]] by adjusting to the future errors, being prepared for resolving potential future errors based on past errors identified, and learning over time to predict and resolve errors faster, more efficiently, and with less cost.


Authorization for this examiner’s amendment was given in an interview with Dickman, Jean on 2-25-2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113